DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2. Claims 1-14 are currently pending and under examination herein.
Claims 1-14 are rejected.
Claims 2-4, 8-9, and 13 are objected to.

Priority
3. The instant application does not claim the benefit of priority to any prior filed applications. As such, the effective filing date of claims 1-14 is 21 December 2018.

Information Disclosure Statement
4. The Information Disclosure Statement filed on 21 March 2019 is in compliance with the provisions of 37 CFR 1.97 and has been considered in full. A signed copy of the list of references cited from the IDS is included with this Office Action.

Drawings
5. The drawings are objected to:
As failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 14 in Fig. 2.
As failing to comply with 37 CFR 1.84(u)(1) because they include partial views of Fig. 1 executed on different sheets that do not follow the proper identification convention. Partial views must be identified by the same number followed by a capital letter.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
6. The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on pg. 13, lines 17-22. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
7. Claims 2-4, 8-9, and 13 are objected to because of the following informalities:    
Claim 2: “The method of claim 1 wherein the standard baseline phenotypes range from poor to intermediate to normal to rapid to ultrarapid and wherein the standard baseline phenotype scores increase in amount negatively from normal to ultra-rapid and wherein the standard baseline phenotype scores increase in amount positively from normal to poor” should be amended as follows to resolve grammatical errors in the claim - “The method of claim 1, wherein the standard baseline phenotypes range from poor to intermediate to normal to rapid to ultrarapid,ultrarapid, and wherein the standard baseline phenotype scores increase in amount positively from normal to poor.”
Claim 3: 
insert “comprising” after “further” in line 1 to provide a transitional phrase and indicate that the claim recites a further step to the claimed invention.
Insert a comma after “inducer” line 2 to grammatically delineate the two separate options presented in the limitation. 
Claim 4: delete comma after “claim 2” because it is grammatically incorrect. 
Claim 8: 
“providing a numerical score for each standard baseline phenotype wherein the standard baseline phenotypes range from poor to intermediate to normal to rapid to ultrarapid and wherein the standard baseline phenotype scores increase in amount negatively from normal to ultra-rapid and wherein the standard baseline phenotype scores increase in amount positively from normal to poor” in lines 6-10 should be amended as follows to resolve grammatical errors in the claim - “providing a numerical score for each standard baseline phenotype, wherein the standard baseline phenotypes range from poor to intermediate to normal to rapid to ultrarapid,ultrarapid, and wherein the standard baseline phenotype scores increase in amount positively from normal to poor”.
Insert a comma after “inducer” line 12 to grammatically delineate the two separate options presented in the limitation.
Claim 9: “wherein converting the adjusted phenotype scores to adjusted phenotypes for said CYP450 enzymes is performed using a CYP450 enzyme phenotype conversion scale with phenotypes ranging from poor to intermediate-poor to intermediate to normal-intermediate to normal to rapid-normal to rapid to ultrarapid-rapid to ultrarapid and wherein phenotype scores for the phenotypes in the conversion scale increase in amount negatively from normal to ultrarapid and wherein the phenotype scores for the phenotypes in the conversion scale increase in amount positively from normal to poor” should recite “wherein converting the adjusted phenotype scores to adjusted phenotypes for said CYP450 enzymes is performed using a CYP450 enzyme phenotype conversion scale with phenotypes ranging from poor to intermediate-poor to intermediate to normal-intermediate to normal to rapid-normal to rapid to ultrarapid-rapid to ultrarapid,, and wherein the phenotype scores for the phenotypes in the conversion scale increase in amount positively from normal to poor”.
Claim 13:
“providing a numerical score for each standard baseline phenotype wherein the standard baseline phenotypes range from poor to intermediate to normal to rapid to ultrarapid and wherein the standard baseline phenotype scores increase in amount negatively from normal to ultra rapid and wherein the standard baseline phenotype scores increase in amount positively from normal to poor” in lines 6-10 should be amended as follows to resolve grammatical errors in the claim - “providing a numerical score for each standard baseline phenotype, wherein the standard baseline phenotypes range from poor to intermediate to normal to rapid to ultrarapid,ultrarapid, and wherein the standard baseline phenotype scores increase in amount positively from normal to poor”.
Insert a comma after “older” in line 12 to grammatically delineate the list items in the claim limitation.
Period at the end of line 15 should be a semicolon as the only period in a claim should be the period at the end of claim.
“wherein converting the adjusted phenotype scores to adjusted phenotypes for said CYP450 enzymes is performed using a CYP450 enzyme phenotype conversion scale with phenotypes ranging from poor to intermediate-poor to intermediate to normal-intermediate to normal to rapid-normal to rapid to ultrarapid-rapid to ultrarapid and wherein phenotype scores for the phenotypes in the conversion scale increase in amount negatively from normal to ultrarapid and wherein the phenotype scores for the phenotypes in the conversion scale increase in amount positively from normal to poor” in lines 27-34 should recite “wherein converting the adjusted phenotype scores to adjusted phenotypes for said CYP450 enzymes is performed using a CYP450 enzyme phenotype conversion scale with phenotypes ranging from poor to intermediate-poor to intermediate to normal-intermediate to normal to rapid-normal to rapid to ultrarapid-rapid to ultrarapid,, and wherein the phenotype scores for the phenotypes in the conversion scale increase in amount positively from normal to poor”.
Appropriate correction is required.

Claim Interpretation
8. Claims 5 and 10 recite “wherein a positive number is added to a standard baseline phenotype score if a patient is 65 years of age or older”. Claim 13 recites “adding a positive number to a standard baseline phenotype score if a patient is 65 years of age or older”. The addition of a positive number to the standard baseline phenotype score is contingent upon the age of the patient but the claim does not require that the condition of the age of the patient is met within the claim. MPEP 2111.04(II) sets forth that the broadest reasonable interpretation of a method having contingent limitations requires on those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Therefore, the broadest reasonable interpretation of claims 5, 10 and 13, and any claims dependent therefrom, does not require that addition of a positive number to a standard baseline phenotype score is performed because the condition precedent is not met in the claims. 

9. Claims 6 and 11 recite “wherein, with dosages greater than 115% of average starting dose, per drug label, the standard baseline phenotype score is adjusted by adding a positive number and with dosages less than 85% of average daily dose, per drug label, the standard baseline phenotype score is adjusted by adding a negative number”. Claim 13 recites “with dosages greater than 115% of average starting dose, per drug label, the standard baseline phenotype score is adjusted by adding a positive number and with dosages less than 85% of average daily dose, per drug label, the standard baseline phenotype score is adjusted by adding a negative number”. The addition of a positive number or a negative number to the standard baseline phenotype score is contingent upon the dosage of a drug either being greater than 115% or less than 85% of the average daily dose, respectively, but the claim does not require that these dosage conditions are met within the claim. MPEP 2111.04(II) sets forth that the broadest reasonable interpretation of a method having contingent limitations requires on those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Therefore, the broadest reasonable interpretation of claims 6, 11 and 13, and any claims dependent therefrom, does not require that addition of a positive number or a negative number to a standard baseline phenotype score is performed because the condition precedent is not met in the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


10. Claims 2, 4-6, and 8-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2, 8, and 13, and those claims dependent therefrom, recite “wherein the standard baseline phenotypes range from poor to intermediate to normal to rapid to ultrarapid”. The phenotype of “rapid” is unclear because “rapid” is a relative term and it is unclear what the metes and bounds of the term “rapid” are that differentiate it from a normal or an ultra-rapid phenotype. Para. [0004] of the published specification indicates that rapid is typical phenotype that drug metabolism for CYP450 enzymes is usually classified under and gives no further information on how a standard baseline phenotype of rapid is identified. A review of the prior art indicates that drug metabolism phenotypes for CYP450 enzymes are typically classified into only four categories: poor, intermediate, extensive (normal) or ultrarapid, as evidenced by Rebsamen et al. (The Pharmacogenomics Journal 2009, 9, pgs. 34-41). Rebsamen et al. discloses that the conventional classification system for the AmpliChip CYP450 test predicts individuals as either poor, intermediate, extensive or ultra-rapid metabolizers (pg. 36, col. 2, para. 2 to pg. 37, col. 1, para. 1) with no mention of separate rapid metabolizers category. Furthermore, a search of the prior art did not indicate what any other art defining a rapid phenotype for CYP450 enzymes. Therefore, the metes and bounds of this term are unclear. For examination purposes, it is interpreted that a rapid phenotype is a subset of the ultrarapid phenotype.  
Claims 5 and 10 recite “wherein a positive number is added to a standard baseline phenotype score if a patient is 65 years of age or older”. Claim 13, and the claim dependent therefrom, recite “adding a positive number to a standard baseline phenotype score if a patient is 65 years of age or older”. It is unclear if the standard baseline phenotype is intended to be the same standard baseline phenotype recited in claims 1 and 8, from which claims 5 and 10 depend, and recited previously in claim 13 in line 6 or is a different, newly recited standard baseline phenotype. Furthermore, if the standard baseline phenotype is the same as the standard baseline phenotype recited in claims 1, 8 and line 6 of claim 13, then it is unclear if this limitation is intended to further limit only one of the multiple standard baseline phenotypes or limit all of the standard baseline phenotypes in claims 1, 8 and line 6 of claim 13. For examination purposes, it is interpreted that the standard baseline phenotype is intended to further limit all of the standard baseline phenotypes in claims 1, 8 and line 6 of claim 13.
Claims 6 and 11 recite “wherein, with dosages greater than 115% of average starting dose, per drug label, the standard baseline phenotype score is adjusted by adding a positive number and with dosages less than 85% of average daily dose, per drug label, the standard baseline phenotype score is adjusted by adding a negative number”. Claim 13, and the claim dependent therefrom, recite “with dosages greater than 115% of average starting dose, per drug label, the standard baseline phenotype score is adjusted by adding a positive number and with dosages less than 85% of average daily dose, per drug label, the standard baseline phenotype score is adjusted by adding a negative number”. It is unclear what dosages are intended to be evaluated to result in the adjustments to the standard baseline phenotype. The instant claims only mention doses of drugs identified in step 7 based on an adjusted phenotype and there is no previous mention of what drugs, let alone the dosages of the drugs, that would be used to adjust the standard baseline phenotype. Therefore, the metes and bounds of the claims are unclear.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

11. Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a natural phenomenon without significantly more. 
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to an abstract idea: 
Claims 1-6, 8-11, and 13 recite converting the CYP450 enzyme genotypes to standard baseline phenotypes used to designate a given patient’s ability to metabolize drugs for each CYP450 enzyme; providing a numerical score for each standard baseline phenotype, wherein the standard baseline phenotypes range from poor to intermediate to normal to rapid to ultrarapid and wherein the standard baseline phenotype scores increase in amount negatively from normal to ultrarapid and wherein the standard baseline phenotype scores increase in amount positively from normal to poor; adding a positive number to a standard baseline phenotype score if a patient is 65 years of age or older and with dosages greater than 115% of average starting dose, per drug label, adjust a standard baseline phenotype score by adding a positive number and with dosages less than 85% of average daily dose, per drug label, adjust a standard baseline phenotype score by adding a negative number; identifying whether each of said multiple drugs is a strong, medium, or weak inducer or a strong, moderate, or weak inhibitor of each of the CYP450 enzymes; for each drug that is an inducer adding a negative number, increasing in amount from a weak inducer to a strong inducer, to the standard baseline phenotype scores for the CYP450 enzymes which are induced by said each drug, and for each drug that is an inhibitor adding a positive number, increasing in amount from a weak inhibitor to a strong inhibitor, to the standard baseline phenotype scores for the CYP450 enzymes which are inhibited by said each drug, thereby obtaining a total adjusted phenotype score for each of the CYP450 enzymes which are induced or inhibited; converting the adjusted phenotype scores to adjusted phenotypes for said CYP450 enzymes which are induced or inhibited, wherein converting the adjusted phenotype scores to adjusted phenotypes for said CYP450 enzymes is performed using a CYP450 enzyme phenotype conversion scale with phenotypes ranging from poor to intermediate-poor to intermediate to normal-intermediate to normal to rapid-normal to rapid to ultrarapid-rapid to ultrarapid and wherein phenotype scores for the phenotypes in the conversion scale increase in amount negatively from normal to ultrarapid and wherein the phenotype scores in the conversion scale increase in amount positively from normal to poor; identifying, for each CYP450 enzyme that has an adjusted phenotype, each of said multiple drugs that are substrates for said each CYP450 enzyme that has an adjusted phenotype; determining risk of occurrence of adverse events with the use of each of said multiple drugs identified in step 8, the determining of said risk being based upon the adjusted phenotype of each CYP450 enzyme for which each of said multiple drugs is a substrate; and adjusting the dose of each of said multiple drugs identified in step 8, the adjusting being based on the determination of said risk.
As currently recited, these limitations recite generic analysis or comparison of data or the performance of simple mathematical calculations that can be practically performed in the human mind as claimed. In particular, the human mind is able to carry out identifying, comparing and evaluating data to make decisions and able to carry out simple addition and subtraction processes. Therefore, these limitations fall under the “Mental process” and “Mathematical concepts” groupings of abstract ideas. While claims 7, 12, and 14 recite performing the analysis with a programmed computer, there are no additional limitations that indicate that this programmed computer requires anything other than carrying out the recited mental process or mathematical concept in a generic computer environment. Merely reciting that a mental process is being performed in a generic computer environment does not preclude the steps from being performed practically in the human mind or with pen and paper as claimed. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then if falls within the “Mental processes” grouping of abstract ideas.
Furthermore, the claims recite a relationship between the CYP450 enzyme genotypes of an individual, which is the natural state of the individual, and the risk of adverse advents and the doses od drugs administered to the individual. This relationship is similar to the natural relationship between a patient’s CYP2D6 metabolizer genotype and the risk that the patient will suffer QTc prolongation after administration of a medication called iloperidone, Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, 887 F.3d 1117, 1135-36, 126 USPQ2d 1266, 1281 (Fed. Cir. 2018) that the court identified as a natural phenomenon. Therefore, the claims also recite a concept that is a natural phenomenon. 
As such, claims 1-14 recite an abstract idea and a natural phenomenon (Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that reflects an improvement to technology or applies or uses the recited judicial exception to effect a particular treatment for a condition. Rather, the instant claims recite additional elements that amount to insignificant extra-solution activity, mere instructions to implement the abstract idea in a generic computing environment or mere instructions to apply the recited judicial exception via a generic treatment. Specifically, the claims recite the following additional elements:
Claims 1, 8 and 13 recites obtaining tissue or fluid from a patient and analyzing the tissue or fluid for CYP450 enzyme genotypes and treating the patient with each of said multiple drugs having the adjusted dose.
Claims 7, 12 and 14 recite carrying out steps 2-7 or 2-8 with a programmed computer.
The limitations for obtaining tissue or fluid and analyzing the tissue or fluid for CYP450 enzyme genotypes are utilized in order to gather data that is utilized as input for the recited judicial exception and there is no indication that the judicial exception affects or impacts this step in any way. Therefore, these limitations equate to mere data gathering activity that is not sufficient to integrate the recited judicial exception into a practical application (see MPEP 2106.05(g)). 
The steps for treating the patient with each of said multiple drugs having the adjusted dose do not recite a “particular” treatment because it fails to meet the factors of the particularity of the treatment and the treatment having more than a nominal or insignificant relationship to the exception (see MPEP 2106.04(d)(2)). The instant claims do not provide any indication as to the type of drugs that are administered. Therefore, the claims merely recite generic drugs rather than particular drugs. Furthermore, the claims do not provide any indication that the patient even needs to take the multiple drugs that are being administered at an adjusted dose or how the dose is adjusted based on the determined risk but rather just states administering drugs that are substrates of each CYP450 enzyme that has an adjusted phenotype. Therefore, there does not seem to be a significant relationship between the administered drugs and recited judicial exception. As such, these limitations merely apply the exception in a generic way and do no integrate the recited exception into a practical application (see MPEP 2106.04(d)(2)). 
Regarding the limitations of claims 7, 12, and 14, there are no limitations that indicate that the claimed programmed computer requires anything other than a generic computing system. As such, these limitations equate to mere instructions to implement the abstract idea on a generic computer that the courts have stated does not render an abstract idea eligible in Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. 
Therefore, the claims do not recite any additional elements that integrate the recited judicial exception into a practical application. As such, claims 1-14 are directed to an abstract idea and a natural phenomenon (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that equate to well-understood, routine and conventional additional elements or mere instructions to apply the recited exception in a generic way or in a generic computing environment. The instant claims recite the following additional elements:
Claims 1, 8 and 13 recites obtaining tissue or fluid from a patient and analyzing the tissue or fluid for CYP450 enzyme genotypes and treating the patient with each of said multiple drugs having the adjusted dose.
Claims 7, 12 and 14 recite carrying out steps 2-7 or 2-8 with a programmed computer.
The limitations for obtaining tissue or fluid and analyzing the tissue or fluid for CYP450 enzyme genotypes are well-understood, routine and conventional, as evidenced by the instant specification. Specifically, pg. 9, lines 16-17 recite that these steps are done by methods well-known in the art. 
As discussed above, there are no additional limitations to indicate that the claimed programmed computer requires anything other than generic computer components in order to carry out the recited abstract idea in the claims. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. 
The limitation for treating the tumor cells equate to mere instructions to apply the judicial exception in a generic way because the treating step is so generically recited. MPEP 2106.05(f) discloses that mere instructions to apply the judicial exception cannot provide an inventive concept to the claims. 
The additional elements do not comprise an inventive concept when considered individually or as an ordered combination that transforms the claimed judicial exception into a patent-eligible application of the judicial exception. Therefore, the claims do not amount to significantly more than the judicial exception itself (Step 2B: No). As such, claims 1-14 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12. Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al. (US 8,099,298 B2; IDS Document) in view of Glauser et al. (US 8,589,175 B2; IDS Document).
With respect to claims 1, 8 and 13, Coleman et al. discloses a computer-based method and system for predicting drug interactions associated with adverse drug reactions (ADRs) and make quantitative predictions of metabolism-based interactions (col. 3, lines 22-64). Coleman et al. discloses that the system prepares both type I reports for drug-gene interactions for drugs selected by the system as well as type II reports that report on the effects of drug-drug interactions and drug-gene interactions (col. 4, lines 11-49; Figs. 9 and 12).  Coleman et al. discloses that method of using the system includes a client entering a patient identifier and a genetic test result for the metabolism effecting enzymes including CYP450 enyzmes associated with the patient, stores that in the clinical records database and generates a type I laboratory report that includes a phenotypic interpretation of the genotype and a list of drugs for which the drug’s metabolism is likely to be adversely impacted by the phenotype (col. 10, line 5 to col. 11, line 6; col. 19, lines 2-15; Figs. 3 and 9). Coleman et al. discloses that the algorithm involves translating the genotype into a phenotype, generating a sublist of selected drugs in a database, searching the database to determine values for INTX, which is a value that represents the intensity of inhibition or induction associated with the metabolic route, and the fraction representing metabolic throughput to calculate the change point for the AUC of the drug based on the phenotype (Figs. 3-6; col. 20, lines 35-51). Coleman et al. further discloses summing the net effect for all phenotypes for each victim drug by summing the change points for each phenotype (Figs. 3-6; col. 20, lines 54-56). Coleman et al. then discloses that the summed CP for each victim drug are stored in a summary table of results, converted to a Change %AUC using a look-up table, and presented in the Type I lab report (Figs. 4, 8-9; col. 20, lines 59 to col. 21, line 4). Coleman et al. then discloses determining any warnings or adverse events associated with the interacting pair of CYP450 enzyme genotype and drugs and based on the predicted change % AUC (Figs. 4-5, 7, 9, 12; col. 22, lines 10-58). Coleman et al. discloses that algorithms for adjusting dosage during changes in medication that factor in genetic polymorphisms are included (col. 16, lines 42-45). 
Regarding claims 2, 8 and 13, Coleman et al. discloses that the phenotypes include, for example, poor, normal, intermediate, ultra, reduced heterozygous expressor and so forth (col. 12, line 66 to col. 12, line 2). Since the rapid phenotype is interpreted as a subset of the ultra-rapid phenotype, the disclosure of the ultra phenotype in Coleman et al. encompasses both the ultrarapid and rapid phenotypes. Coleman et al. further discloses that inducers and inhibitors, including phenotypes, are given an assigned index value to corresponds to the interaction intensity derived from literature and experimental values and that inducers are given a value with a negative sign (col. 9, lines 1-20 and 53-56). Therefore, the normal to poor phenotypes would increase in their amount of inhibition and thus increase positively whereas normal to ultrarapid phenotypes would increase in their amount of induction and the value would increase in a negative direction. 
Concerning claims 3, 8, 13, Coleman et al. discloses determining the intensity index for the degree of induction or inhibition for a factors list, which includes drugs (col. 21, lines 5-45; Fig. 5).
Pertaining to claims 4, 8 and 13, Coleman et al. further discloses that inducers and inhibitors, including drugs, are given an assigned index value to corresponds to the interaction intensity derived from literature and experimental values and that inducers are given a value with a negative sign (col. 9, lines 1-20 and 53-56). Therefore, the weak to strong inhibitors would increase in their amount of inhibition and thus increase positively whereas weak to strong inducers would increase in their amount of induction and the value would increase in a negative direction.
As to claims 5, 10, and 13, the limitation of adding a positive number to a standard baseline phenotype score if a patient is 65 years of age are older is a contingent limitation that is not required to be performed within the metes and bounds of the claimed invention (see Claim Interpretation section above). Therefore, Coleman et al. reads on this limitation of claims 5, 10, and 13 because it is not required to be performed within the metes and bounds of the claimed invention (see MPEP 2111.04.II). 
With respect to claims 6, 11, and 13, the limitation of with dosages greater than 115% of average starting dose, per drug label, the standard baseline phenotype score is adjusted by adding a positive number and with dosages less than 85% of average daily dose, per drug label, the standard baseline phenotype score is adjusted by adding a negative number is a contingent limitation that is not required to be performed within the metes and bounds of the claimed invention (see Claim Interpretation section above). Therefore, Coleman et al. reads on this limitation of claims 6, 11, and 13 because it is not required to be performed within the metes and bounds of the claimed invention (see MPEP 2111.04.II).
Regarding claims 7, 12, and 14, Coleman et al. discloses that the algorithms are carried out on a computer-based system (Figs. 1-7 and 9-12; col. 3, line 22 to col. 4, line 65). 
Concerning claims 9 and 13, Coleman et al. discloses that the method converts the sum of the change points to a percent change in AUC using a table that connects that change in CP calculations to an interpreted prediction of the qualitative effect, a change index and a predicted change in % AUC (Fig. 8; col. 22, lines 46-52). Coleman et al. further discloses that those phenotypes that are inducers increase in negative value for the score towards the higher inducers and increase positively in score for the inhibitors with the highest inhibition being the highest positive score (Fig. 8). Although Coleman et al. does not assign the same names of the adjusted phenotypes as the claimed invention, these names are merely a naming convention and the categories represented in table 5 would cover the same type of data represented by the phenotype names recited in claims 9 and 13. Furthermore, it would be obvious to one of ordinary skill in the art that the categories listed in table 8 could be further separated into subcategories to match the number of phenotypes recited in claims 9 and 13. 
Coleman et al. is silent to obtaining tissue or fluid from a patient and analyzing the tissue or fluid for CYP450 enzyme genotypes and treating the patient with each of the drugs with the adjusted dosage in claims 1, 8 and 13. However, these limitations are obvious over the prior art, as taught by Glauser et al.
Pertaining to claims 1, 8 and 13, Glauser et al. discloses a computerized method of predicting a dosing regimen for a particular compound that incorporates the effect of patient genotype as well as additional compounds the subject may be taking (col. 2, lines 47-51; col. 7, lines 32-55; col. 9, lines 1-34; col. 12, lines 10-13). Glauser et al. discloses determining the genotype information for a subject using methods known in the art including methods that extract genomic DNA from a blood or tissue sample and analyzing the genotype by PCR or sequencing methods (col. 13, line 3 to col. 14, line 10). Glauser et al. discloses that the dosage for drug can be determined based on the kinetic population models and the AUC for the metabolizer phenotype population and administer it to the subject (col. 14, line 11 to col. 18, line 21; claim 1).  
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if one of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. Coleman et al. discloses that their method of determining the impact of drug-gene, drug-drug and drug-clinical factor interactions can prevent many adverse drug reactions as well as predict changes in the AUC for drugs that are individualized to a particular patient (col. 3, lines 22-30; col. 19, lines 40-54). Glauser et al. discloses determining the dosage for a drug based on the AUC for the particular metabolizer phenotype and kinetic population models (col. 14, line 11 to col. 18, line 21). Therefore, one of ordinary skill in the art could have substituted the AUC of Glauser et al. with the method for determining a personalized AUC for an individual for all of the drugs the subject is taken taught by Coleman et al. because both values are AUC that are particular to the particular metabolization phenotype. In addition, the predicted change in the AUC taught by Coleman et al. incorporates the individual drug-drug, drug-gene and drug-clinical factor interactions for the particular patient. Furthermore, one of ordinary skill in the art would predict that the method taught by Coleman et al. could be readily utilized as the method for determining the AUC in the method of Glauser et al. with a reasonable expectation of success as both methods utilize predicted AUC values based on the particular metabolizer phenotype. The invention is therefore prima facie obvious.

Conclusion
13. No claims are allowed.

E-mail Communications Authorization
14. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
15. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249. The examiner can normally be reached M-F 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 5712729047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLIVIA M. WISE/Primary Examiner, Art Unit 1672